 In the Matter Of INLANDCONTAINERCORPORATIONandUNITED PAPER,NOVELTY&Toy WORKERS INTERNATIONALUNION,C.I.O.Case No. R-4811.Decided May 7, 19113THIRDAMENDMENT TO DIRECTION OF ELECTIONOn February 23, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceed-ing,) on March 20, 1943, an Amendment thereto, and on April 21,1943, a Second Amendment thereto.The Board, having been advised by the Regional Director that alonger time in which to hold the election is necessary, hereby amendsitsDirection of Election, as amended, by striking therefrom thewords "but not later than seventy-five (75) days from the date ofthisDirection" and substituting therefor the words "but not laterthan one hundred and thirty-five (135) days from the date of thisDirection."In view of the lapse of time since the Decision and Direction ofElection issued, the Direction of Election is further amended bystriking therefrom the words "who were employed during the pay' rollperiod immediately preceding the date of this Direction" and sub-stituting therefor the words "who were employed during the pay-rollperiod immediately preceding the date of this Third Amendment toDirection of Election."MR. GERARD D. REILLY took no, part in the Third Amendment toDirection of Election.147 N. L.R. B., No: 120.49N. L.R. B., No. 85592